This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 34,252

 5 JOSEPH GIRAUDO,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Charles W. Brown, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Gorence & Oliveros, P.C.
13   Robert J. Gorence
14   Louren Oliveros
15   Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 WECHSLER, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   Accordingly, we affirm for the reasons stated in our calendar notice.

5   {3}   IT IS SO ORDERED.


6                                         __________________________________
7                                         JAMES J. WECHSLER, Judge

8 WE CONCUR:


 9 _________________________________
10 MICHAEL D. BUSTAMANTE, Judge


11 _________________________________
12 CYNTHIA A. FRY, Judge




                                             2